5 F.3d 547NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Timmy ROMERO, Plaintiff-Appellant,v.SECRETARY OF UNITED STATES DEPARTMENT OF HEALTH AND HUMANSERVICES, Defendant-Appellee.
No. 93-2052.
United States Court of Appeals, Tenth Circuit.
Aug. 26, 1993.

1
Before BALDOCK and KELLY, Circuit Judges, and CAUTHRON,** District Judge.1

ORDER AND JUDGMENT2

2
Claimant Timmy Romero appeals an order of the district court affirming the denial of his application for supplemental security income and disability insurance benefits.  Claimant suffers from knee and lower back problems which have allegedly precipitated a somatoform disorder, a disorder of "[p]hysical symptoms for which there are no demonstrable organic findings or known physiological mechanisms."  20 C.F.R. 404, Subpart P, App. 1, 12.07.  His application for benefits was denied initially and upon reconsideration.  Claimant sought and received a hearing before an administrative law judge (ALJ), who found that claimant retained the capacity to perform a full range of sedentary work and was, therefore, not entitled to benefits.  The ALJ's decision became the final decision of the Secretary of Health and Human Services when the Appeals Council denied claimant's request for review.  The district court affirmed and claimant now appeals.  We exercise jurisdiction under 42 U.S.C. 405(g) and affirm.


3
Claimant argues that (1) he is incapable of engaging in a full range of sedentary work and the ALJ's conclusion to the contrary is not supported by substantial evidence;  (2) the report of the consulting physician, who did not administer the Minnesota Multiphasic Personality Inventory (MMPI) test, was improperly relied upon to reject the treating physician's report;  and (3) the ALJ erred in relying conclusively on the medical vocational guidelines (grids).


4
Our review is limited to determining whether substantial evidence supports the Secretary's findings and whether the Secretary applied the correct legal standards.  Pacheco v. Sullivan, 931 F.2d 695, 696 (10th Cir.1991).


5
After considering claimant's arguments and reviewing the entire record, we conclude that the record substantiates the challenged findings and conclusions of the ALJ.  We affirm for substantially the same reasons stated by the district court.


6
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.



**
 Honorable Robin J. Cauthron, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation


1
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument


2
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3